Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 EMPLOYMENT AGREEMENT AGREEMENT by and between SUNRISE SENIOR LIVING, INC. (the  Company ) andDANIEL J. SCHWARTZ(the  Executive ), effective as ofJanuary 16, 2009(the  Effective Date ). WHEREAS, the Company is desirous of employing the Executive as its Senior Vice President, Operations, on the terms and conditions, and for the consideration, hereinafter set forth, and the Executive is desirous of being employed by the Company on such terms and conditions and for such consideration. NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1. Term . The Company hereby agrees to continue to employ the Executive, and the Executive hereby agrees to continue to serve the Company, subject to the terms and conditions of this Agreement, for the period commencing on the Effective Date and ending on the three-year anniversary thereof (the  Employment Period ); provided that, on such three-year anniversary of the Effective Date and each annual anniversary of such date thereafter (such date and each annual anniversary thereof, a  Renewal Date ), unless previously terminated in accordance with the provisions of Section 3 hereof, the Employment Period shall be automatically extended so as to terminate one year from such Renewal Date unless, at least 120 days prior to the Renewal Date, either party shall give notice to the other that the Employment Period shall not be so extended. 2. Terms of Employment . (a) Position and Duties . (i) During the Employment Period, the Executive shall serve the Company as its Senior Vice President, Operations, and shall perform customary and appropriate duties as may be reasonably assigned to the Executive from time to time by the Company. The Executive shall report to the Chief Executive Officer. The Executive shall performhis services at the principal offices of the Company in the McLean, Virginia area and shall travel for business purposes to the extent reasonably necessary or appropriate in the performance of such services. (ii)During the Employment Period, and excluding any periods of vacation and sick leave to which the Executive is entitled, the Executive agrees to devote substantially all ofhis attention and time during normal business hours to the business and affairs of the Company and, to the extent necessary to discharge the responsibilities assigned to the Executive hereunder, to use the Executives reasonable best efforts to perform faithfully and efficiently such responsibilities. During the Employment Period, it shall not be a violation of this Agreement for the Executive to serve on corporate (if approved by the Board), civic or charitable boards or committees, deliver lectures, fulfill speaking engagements or teach at educational institutions and manage personal investments, so long as such activities do not materially interfere with the performance of the Executives responsibilities in accordance with this Agreement and the Executive complies with applicable provisions of the Companys Code of Conduct and Integrity. (b) Compensation . (i) Base Salary . During the Employment Period, the Executive shall receive an annual base salary ( Annual Base Salary ) at the rate of $350,000. The Executives Annual Base Salary shall be reviewed at least annually by the Compensation Committee of the Board (the  Committee ) pursuant to its normal performance review policies for senior executives. The Committee may, but shall not be required to, increase the Annual Base Salary at any time for any reason and the term Annual Base Salary as utilized in this Agreement shall refer to the Annual Base Salary as increased from time to time. The Annual Base Salary shall not be reduced after any such increase, and any increase in Annual Base Salary shall not serve to limit or reduce any other obligation to the Executive under this Agreement. (ii) Annual Bonus . (A) In addition to the Annual Base Salary, the Executive shall be eligible to be awarded, for each fiscal year of the Company or portion of a fiscal year beginning on or after the Effective Date, an annual bonus (the  Annual Bonus ) pursuant to the terms of the Companys annual incentive plan, as in effect from time to time, which shall not be inconsistent with the terms of this Agreement. The target Annual Bonus shall be 100% of the rate of the Annual Base Salary (the  Target Bonus ); however, the actual Annual Bonus may vary and range from 0% to 150% of the Target Bonus, depending on actual performance of the Company and Executive. Each Annual Bonus shall be paid on the date on which annual bonuses are paid to senior executives of the Company generally, but not later than two and a half months after the end of the fiscal year for which the Annual Bonus is awarded, unless the Executive shall elect to defer the receipt of such Annual Bonus pursuant to an arrangement that meets the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the  Code ). (iii) Long-Term Awards . (A) Commencing on the next annual grant of long-term awards to senior executives of the Company following the Effective Date, the Executive shall participate in all long-term cash and equity incentive plans, practices, policies, and programs applicable generally to other senior executives of the Company. In connection with this Agreement, the Executive shall be granted an award ofTwo Hundred Thousand (200,000) stock options (the  Retention Options ) under the Companys 2008 Omnibus Incentive Plan (or another shareholder approved plan to purchase Company common stock) (the  LTIP ). TheRetention Options shall have a term of ten years and have terms and conditions not inconsistent with those set forth in this Agreement. The exercise price per share of theRetention Options will be the closing price per share of the Company common stock on the date of grant. TheRetention Options will vest at a rate of one-third of the totalRetention Options on each of the first three anniversaries of the date of grant, subject to continued employment through the applicable vesting date. (iv) Welfare Benefits . The Executive and/or the Executives family, as the case may be, shall be eligible for participation in, and shall receive benefits under, welfare benefit plans, practices, policies and programs provided by the Company to the same extent as provided generally to similarly situated senior executives of the Company. (v) Fringe Benefits . During the Employment Period, the Executive shall be entitled to fringe benefits in accordance with the plans, practices, programs and policies of the Company in effect for other senior executives of the Company. The 2 Company reserves the right to amend or cancel any such plan, practice, policy or program in its sole discretion, subject to the terms of such plan, practice, policy or program and applicable law. (vi) Vacation . During the Employment Period, the Executive shall be entitled to receive four weeks paid vacation per year. (vii) Indemnification . During and following the Employment Period, the Company shall fully indemnify the Executive for any liability to the fullest extent applicable to any other officer or director of the Company. In addition, the Company agrees to continue and maintain, at the Companys sole expense, a directors and officers liability insurance policy covering Executive both during and, while potential liability exists, after the Employment Period that is no less favorable than the policy covering active directors and senior officers of the Company from time to time. (viii) Expenses . During the Employment Period, the Executive shall be entitled to receive prompt reimbursement for all business expenses incurred by the Executive in accordance with the Companys business expense reimbursement policies. (ix) Other Benefits . During the Employment Period, the Executive shall be entitled to participate in all executive and employee benefit plans and programs of the Company on the same basis as provided generally to other senior executives of the Company. The Company reserves the right to amend or cancel any such plan or program in its sole discretion, subject to the terms of such plan or program and applicable law. 3. Termination of Employment . (a) Death or Disability . The Executives employment shall terminate automatically upon the Executives death during the Employment Period. If the Disability (as defined below) of the Executive has occurred during the Employment Period, the Company may provide the Executive with written notice in accordance with Section 9(b) of this Agreement of its intention to terminate the Executives employment. In such event, the Executives employment with the Company shall terminate effective on the 30th day after receipt of such notice by the Executive (the  Disability Effective Date ), provided that, within the thirty (30) days after such receipt, the Executive shall not have returned to full-time performance of the Executives duties. For purposes of this Agreement,  Disability  shall mean the absence of the Executive from the Executives duties with the Company on a full-time basis for one hundred and twenty (120) consecutive days or one hundred and eighty (180) days within any twelve month period as a result of incapacity due to mental or physical illness. (b) Cause .The Company may terminate the Executives employment during the Employment Period either with or without Cause. For purposes of this Agreement,  Cause  shall mean: (i)The Executives willful failure to perform or substantially perform the Executives duties with the Company; (ii) Illegal conduct or gross misconduct by the Executive that is willful and demonstrably and materially injurious to the Companys business, financial condition or reputation; 3 (iii) A willful and material breach by the Executive of the Executives obligations under this Agreement, including without limitation the restrictive covenants and confidentiality provisions set forth in Section 8 of the Agreement; or (iv)The Executives indictment for, or entry of a plea of guilty or nolo contendere with respect to, a felony crime or a crime involving moral turpitude, fraud, forgery, embezzlement or similar conduct. provided , however , that the actions in (i) and (iii) above will not be considered Cause unless the Executive has failed to cure such actions within 30 days of receiving written notice specifying with particularity the events allegedly giving rise to Cause. (c) Good Reason .The Executives employment may be terminated during the Employment Period by the Executive for Good Reason or by the Executive voluntarily without Good Reason.  Good Reason  means the occurrence of any one of the following events without the prior written consent of Executive: (i)A material diminution of the Executives duties or responsibilities, authorities, powers or functions; (ii)A relocation that would result in the Executives principal location of employment being moved 35 miles or more away fromhis current principal location and, as a result, the Executives commute increasing by 35 miles or more; or (iii)Any material breach of this Agreement by the Company. provided , however , that the actions in (i) through (iii) above will not be considered Good Reason unless the Executive shall describe the basis for the occurrence of the Good Reason event in reasonable detail in a Notice of Termination (as defined below) provided to the Company in writing within 30 days of the Executives knowledge of the actions giving rise to the Good Reason, and the Company has failed to cure such actions within 30 days of receiving such Notice of Termination (and if the Company does effect a cure within that period, such Notice of Termination shall be ineffective). Unless the Executive gives the Company notice within 90 days of the initial existence of any event which, after any applicable notice and the lapse of any applicable 30-day grace period, would constitute Good Reason, such event will cease to be an event constituting Good Reason. (d) Notice of Termination . Any termination of employment by the Company or the Executive shall be communicated by Notice of Termination (as defined below) to the other party hereto given in accordance with Section 11(b) of this Agreement. For purposes of this Agreement, a  Notice of Termination  shall mean a written notice that (i) indicates the termination provision in this Agreement relied upon and (ii) specifies the Date of Termination (as defined below) if other than the date of receipt of such notice. The failure by the Company or the Executive to set forth in the Notice of Termination any fact or circumstance that contributes to a showing of Cause or Good Reason shall not waive any right of the Company or the Executive, respectively, hereunder or preclude the Company or the Executive, respectively, from 4 asserting such fact or circumstance in enforcing the Companys or the Executives rights hereunder. (e) Date of Termination .  Date of Termination  shall mean (i) if the Executives employment is terminated by the Company for Cause or other than for Cause, death or Disability, the date of receipt of the Notice of Termination or any later date specified therein (which date shall not be more than thirty (30) days after the giving of such notice), (ii) if the Executives employment is terminated by reason of death or by the Company for Disability, the date of death of the Executive or the Disability Effective Date, as the case may be, and (iii) if the Executive resigns with or without Good Reason, thirty (30) days from the date of the Companys receipt of the Notice of Termination, or such later date as is mutually agreed by the Company and the Executive (subject to the Companys right to cure in the case of a resignation for Good Reason). Notwithstanding the foregoing, in no event shall the Date of Termination occur until the Executive experiences a separation from service within the meaning of Section 409A of the Code and, notwithstanding anything contained herein to the contrary, the date on which such separation from service takes place shall be the Date of Termination. 4. Obligations of the Company upon Termination . (a) By the Company Other Than for Cause, Death or Disability; By the Executive for Good Reason . Subject to Section 5, if, during the Employment Period, (x) the Company shall terminate the Executives employment other than for Cause, death or Disability or (y) the Executive shall terminate employment for Good Reason: (i)the Company shall pay to the Executive the following amounts: (A)a lump sum cash payment within 30 days after the Date of Termination equal to the aggregate of the following amounts: (1) the Executives Annual Base Salary and vacation pay through the Date of Termination, (2) the Executives accrued Annual Bonus for the fiscal year immediately preceding the fiscal year in which the Date of Termination occurs (other than any portion of such Annual Bonus that was previously deferred, which portion shall instead be paid in accordance with the applicable deferral election) if such bonus has not been paid as of the Date of Termination, and (3) the Executives business expenses that have not been reimbursed by the Company as of the Date of Termination that were incurred by the Executive prior to the Date of Termination in accordance with the applicable Company policy, in the case of each of clauses (1) through (3), to the extent not previously paid (the sum of the amounts described in clauses (1) through (3) shall be hereinafter referred to as the  Accrued Obligations ); and (B)subject to the Executives delivery (and non-revocation) of an executed release of claims against the Company and its officers, directors, employees and affiliates in substantially the form attached hereto as Exhibit A (the  Release ), which Release must be delivered to the Company not later than 22 days after the Date of Termination (or such longer period of time permitted by the Company, but in no event later than the latest business day that is not more than two months after the end of the calendar year in which the Date of Termination occurs) (the  Release Deadline ), an 5 amount equal to the sum of (x) the product of two times the Executives Annual Base Salary, plus (y) the product of 0.75 times the Executives Target Bonus as in effect for the fiscal year of the Company in which the Date of Termination occurs, payable in a lump sum within 30 days after the Date of Termination; and (ii)if the Executive makes a timely election to receive COBRA coverage under Section 4980B of the Code, the Company will pay the cost of such coverage during the period it remains in effect, not to exceed 18 months following the Date of Termination (the benefits provided pursuant to this Section 4(a)(ii), the  Post-Employment Health Care Benefits ); (iii)if the Date of Termination occurs on or after the second anniversary of the Effective Date, all remaining unvestedRetention Options will vest. If the Date of Termination occurs prior to the second anniversary of the Effective Date, a number of the unvestedRetention Options will vest equal to the sum of (i) 1/3 of the total number ofRetention Options plus (ii) a number ofRetention Options equal to 1/3 of the total number ofRetention Options multiplied by a fraction, the numerator of which is the number of days from the latest anniversary of the Effective Date through the date of termination, and the denominator of which is 365. AnyRetention Options which are not vested as of the Date of Termination (after application of this Section 4(a)(iii)) shall terminate immediately upon the Date of Termination. The Executive shall have one year following the Date of Termination to exercise anyRetention Options that are vested as of the Date of Termination (after application of this Section 4(a)(iii)). (iv)unvested equity-based awards held by the Executive on the Date of Termination other than the
